Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-18, 20-22 are pending.

Election/Restrictions
Applicant's election with traverse of the Invention of Group I, claims 1-14 and 16-20 and the species of maltol in the reply filed on 11/16/21 is acknowledged.  The traversal is on the ground(s) that claim 15 depends from claim 1, and that “Nail Lacquer” discloses propylene carbonate which is not present in the current claims.
This is not found persuasive because the groups of invention lack unity of invention because even though the inventions of these groups require the technical feature of at least one organic solvent, at least one film-forming agent, at least one plasticizer, at least one thixotropic agent, and at least one nitrosamine-inhibiting thixotropic substance, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Socci, Hauri, and Challis, as detailed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 is withdrawn as being drawn to a nonelected invention.
Claims 1, 3-14, 16-18, and 20-22 are under consideration to the extent that the composition comprises maltol. 


Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 5/8/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 3, 4, 9, 12, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 3, 4 and 20 recite the limitation “the nitrosamine-inhibiting thixotropic substance” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  In claim 1 "at least one nitrosamine-inhibiting thixotropic substance" encompasses multiple nitrosamine-inhibiting thixotropic substance.  It is unclear whether just one, more than one, or all of the 
	In claim 9, line 3, the phrase “surface modifiers so-called treating agents” is unclear.  First, it appears that a comma is require between “modifiers” and “so-called”.  Second, it is unclear what a “so-called treating agent” is.  The phrase “so-called” may be used to show that something is commonly designated by the term specified, or it can also be used to express one's view that a name or term is inappropriate (e.g. https://www.merriam-webster.com/dictionary/so-called). It is unclear which meaning is intended by Applicant, and unclear what is being treated by a treating agent.  Accordingly, the metes and bounds of the claim are unclear.
	Claim 12 recites the limitation “the plasticizer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 "at least one plasticizer" encompasses multiple plasticizer.  It is unclear whether just one, more than one, or all of the plasticizers must comprise the claimed percentage. 
	In claim 16, line 2-3 recites “wherein the at least one organic solvent is includes at least one hydrocarbon selected from the group consisting of…” The verbs “is” and “includes” are both present and contradict each other. “Is” is closed, excluding other options, while “includes” is similar to comprising which is open. Therefore the metes and bounds of the claim are unclear.  For the purpose of examination “includes” will be understood as the linking verb.
	Claim 21 does not end with a period. It is unclear if additional language is missing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 includes the same nitrosamine-inhibiting substances already recited in Claim 1, and therefore does not further limit the claim.  Claim 22 depends from claim 21 and includes the same limitations as claim 3. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Socci et al. (US 2003/0012750) and Hauri (Dept. of Health of the Canton of Basel-Stadt; 2017) and Challis et al. (US 5,807,542;1998). 
Socci et al. teach anhydrous nail enamel compositions including one or more film forming components, preferably nitrocellulose, one or more solvents and bismuth oxychloride (e.g. abstract; Example; Claim 1). Socci et al. teach a composition comprising: 
- ethyl acetate, butyl acetate, ethyl alcohol, and isopropanol present in 77.86% (i.e. at least one organic solvent);

- 1.6% dibutyl phthalate (i.e. at least one plasticizer); and
- 1.1% stearalkonium hectorite (i.e. at least one thixotropic agent) (e.g. Table 0029).
Socci et al. do not teach that the composition includes the nitrosamine-inhibiting substance maltol.  This is made up for by the teachings of Hauri and Challis et al. 
Hauri identified carcinogenic nitrosamines in commercially available nail varnishes which comprise nitrocellulose, and that exposure to nitrosamines should be kept to a minimum (e.g. abstract, page 4-5).  
Challis et al. teach nitrosamine-inhibiting substances for use in cosmetics and pharmaceuticals (e.g. abstract). Challis et al. teach that nitrosamines have been shown to be carcinogenic in many animal species and accordingly, it is desirable to reduce the levels of nitrosamines in compositions with which humans and animals may come into contact, especially foodstuffs and consumer products such as toiletries, pharmaceuticals and cosmetics, but also in household and industrial products.  Challis et al. teach maltol as a preferred nitrosamine-inhibiting substance and exemplify 0.01%, (e.g. column 5, lines 17-25; Examples 1, 4, 5). 
Regarding Claims 1, 3-8, 10-14, 17, 18 and 20-22, it would have been obvious to one of ordinary skill in the art at the time of filing to include maltol in the nail varnish of Socci et al. as suggested by Hauri and Challis et al. One of ordinary skill in the art would have been motivated to reduce carcinogenic nitrosamines as suggested by Hauri and would have included maltol as a nitrosamine-inhibiting substance as taught by Challis et al. in the nitrocellulose containing product of Socci et al.  Hauri teach that nitrosamines are present in many nail varnishes due to the presence of nitrocellulose.  Socci includes nitrocellulose as a film-former and one of ordinary skill in the art would have predicted success in including maltol because Challis et al. teach its 
Regarding Claim 9, Socci teach the inclusion of coloring agents, UV absorbers, and thixotropic agents (e.g. paragraph 0024; Example). 
Regarding Claim 16, Socci teach the solvent may include cyclohexane and/or heptane (e.g. paragraph 0019). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619